Order filed April 29, 2021




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-01011-CV
                                   ____________

           METROPOLITAN TRANSIT AUTHORITY, Appellant

                                         V.

                        ALBERTO MENDOZA, Appellee


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-24800

                                    ORDER

      The clerk’s record was filed February 3, 2020. Our review has determined that
a relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c).
The record does not contain Plaintiff’s Proposed Charge of the Court filed
September 29, 2019.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before May 13, 2021, containing Plaintiff’s Proposed Charge of the
Court filed September 29, 2019.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel consists of Justices Bourliot, Zimmerer, and Spain.